Citation Nr: 1426863	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-36 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for lumbar spine, degenerative disc disease, back pain, as well as leg pain, injury.  The Board has recharacterized these issues as claims for a lumbar spine disability, and a bilateral leg disability, respectively.  

The Veteran reported for a hearing in July 2012 in Nashville, Tennessee before the undersigned Acting Veterans Law Judge.  A copy of the transcript has been associated with the file.  Notably, the Veteran also furnished a waiver of RO review of new evidence in March 2012.  38 C.F.R. § 20.1304(c) (2013).

In addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issue of a bilateral leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible evidence of record, on balance, does not show a causal link between the Veteran's current lumbar spine disability and service.






CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2009, prior to the January 2010 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
	
VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All available evidence pertaining to the Veteran's claims has already been obtained.  As further described below, while the Veteran indicated he may have been treated at a VA medical center (VAMC) in Puerto Rico, there is no indication he received treatment for his low back there, and thus the Board finds that efforts to obtain these records are not required in this case, as there exists no reasonable possibility that such records would further substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  Regarding private records, the Veteran also provided notification that he had been contacted by his former treating physician, Dr. S.H. in May 2012, who stated that she had been out of practice for many years and that the Veteran's treatment records would have been destroyed, and thus she had no way to confirm history, treatment, or diagnosis from her clinic.  

It is also noted that the Veteran contended during his hearing that there are service treatment records missing from the file from when he was seen at a facility in Frankfurt, Germany for his right ankle; however; there is no indication that further records exist, as service treatment records from the Veteran's active duty were previously requested and are already associated with the claims file.  The Board is satisfied that every effort to obtain the Veteran's outstanding service treatment records has been exhausted and that further efforts to obtain them would be futile.

The claims file contains records and a CD-ROM from the Social Security Administration regarding the Veteran's disability benefits claim before that agency.  The accompanying decision clearly indicates that the only relevant diagnosis was of affective/mood disorders, with no secondary diagnoses established.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  A VA examination was provided in November 2009 in connection with the Veteran's claim for service connection for a lumbar spine disability.  The Board finds this opinion to be thorough and complete with respect to the lumbar spine disability.  The clinician reviewed the medical history including service treatment records and provided an opinion supported by a rationale; therefore, the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  Thus, the duties to notify and assist have been met. 

Analysis

The Veteran essentially contends that his lumbar spine disability is a result of his military service, during which he states he fell off of a tank. 

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Thus, if arthritis or an organic neurological disorder becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Here, with respect to Hickson element (1), the Veteran has multiple notations throughout his VA medical center (VAMC) records of low back pain and in March 2007 the clinician noted degenerative changes in the lumbar spine.  MRIs taken in August 2007 indicate that the L4-5 level of the lumbar spine showed broad-based left postero-lateral disc protrusion and moderate left-side neural foraminal stenosis.  Another report in December 2008 noted age-related multi-level degenerative bony/disc disease without evidence of fracture.  A November 2009 VA examiner reviewed these records and diagnosed the Veteran with multi-level degenerative joint disease of the lumbosacral spine.  Hickson element (1) is accordingly met for the claim. 

With regard to Hickson element (2), in-service incurrence of disease or injury, the Board notes that the Veteran's service treatment records show that in June 1981 he was reported as having slipped on a porch and then presenting with cervical and thoracic pain, which the clinician diagnosed as a back strain, and then in March 1983 he was seen for lower back pain in the coccyx area, but with no evidence of trauma.  Hickson element (2) is therefore met.  

Turning to the crucial Hickson element (3), nexus, the November 2009 VA examiner noted that the Veteran was seen for low back pain in service as shown above in the service treatment reports, as well as that the Veteran complained of right ankle pain in January 1983.  The examiner noted that there were not medical records after service until the Veteran was seen in 2002 at a VAMC in San Juan; however he was at no point treated for back pain there.  The examiner further noted the first complaint of back discomfort was in March 2007, and that his primary care physician reported the Veteran had back pain after standing on concrete all day.  The examiner also noted the Veteran had been involved in three motor vehicle accidents:  in 1975, 1995, and 2008.  The examiner stated that medical records from 2008 indicated that the Veteran's lower back pain was exacerbated by the accident and required epidural steroid injections.  

The examiner ultimately opined that the Veteran's lumbosacral spine condition is less likely as not caused by or a result of a back injury during military service.  The examiner stated that the Veteran's current back condition was more likely than not related to the multiple motor vehicle accidents he experienced.  The examiner noted the Veteran only suffered a minimal ankle sprain in duty as well as the one episode of a fall, but he did not require any repetitive treatment following the fall.  The examiner noted that the Veteran's problems date from 2007, following his 1995 accident and that his spine condition was again aggravated by his December 2008 motor vehicle accident.  The examiner based this opinion on history, physical examination, and review of the records, as well as medical training and clinical expertise.  

The Board acknowledges the Veteran's contentions that he has had pain continuously since service but just does not have the documentation, as his earlier private treatment records were destroyed, and that he originally did not seek treatment for his pain as he could not afford medical care.  The Veteran stated he had started seeing Dr. S.H., 7 years after leaving service, whose records were destroyed as mentioned above, and that he also saw a chiropractor in Austin, Texas, but did not remember his name.  The Board also acknowledges his contention that he fell off of a tank, and there is outstanding medical documentation.  To the extent that the Veteran himself, or his representative contend that a medical relationship exists between his back disability and service, or that he experienced symptoms after a fall in service, the Board acknowledges that he is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

That said, in weighing the evidence, the Board finds that the preponderance of the evidence is against finding that the Veteran's current disability is related to service.  The November 2009 VA opinion is considered probative and carries significant weight as it was based upon a complete review of the Veteran's history, service treatment records, and medical records.  See Barr, supra; Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The probative value of the Veteran's own statements is markedly reduced by the fact of the length of time between separation from service and any documented post-service treatment.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  Accordingly, the Veteran's statements that he has current disability that is related to an injury in service are outweighed by the VA opinion which states that the Veteran's current disability is more likely a result of multiple motor vehicle accidents than any fall he sustained in service.  The Board has considered whether, with respect to degenerative joint disease, continuity of symptomatology is shown as chronic disability was not shown in service.  However, as the Veteran's spine was normal at separation, and the Veteran had no complaints of symptoms with respect to his lumbar spine disability at the time of the separation examination.    Therefore, Hickson element (3), nexus, has not been satisfied, and the claim fails on this basis. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the weight of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for a lumbar spine disability is denied.  


REMAND

The Veteran essentially contends that he has leg pain related to service. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

The Veteran has demonstrated that he has a current leg pain, and he also had notations of leg pain in service in November 1981, as well as right medial malleolus pain after injuring his right ankle in January 1983.  Upon remand the Veteran must be afforded a VA examination to address the nature and etiology of his current leg disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of his claimed leg disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.  All findings must be reported in detail and all indicated testing must be accomplished.  

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) any current leg disability began in or is etiologically related to any incident of the Veteran's military service.  

All opinions must be supported by a detailed rationale in a typewritten report.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


